DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final Office action is in response to communications filed February 2, 2022.

Status of Claims
1.	Claims 1-20 are pending and currently under consideration for patentability.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on October 8, 2021 and February 14, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendments
3.	Claim 16 has been amended to overcome the previously applied claim objections.
	Claims 1, 6-9, 11, 14-15 and 19 have been amended to remove the relative term “about;” accordingly, the previously applied 35 USC 112(b) rejections have been withdrawn.

Response to Arguments

4.	Applicant’s arguments, see pages 5-9, filed February 2, 2022, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 as being unpatentable over LG Chem (KR 10-2017-0075643) and claims 16-20 under 35 U.S.C. 103 as being unpatentable over LG Chem in view of Sannino et al. (US PGPUB 2014/0296507), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krautkramer et al. (US PGPUB 2004/0067214) and Quin et al. (US PGPUB 2004/0092658). Joy et al. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

5.	Claims 1-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krautkramer et al. (US PGPUB 2004/0067214) in view of Quin et al. (US PGPUB 2004/0092658).

6.	With regard to claims 1-5, Krautkramer discloses superabsorbent particles ([0076]; [0105]; [0119]) having a median size of from 50 to 2,000 micrometers ([0061]; [0072]) and containing a porous network that includes a plurality of nanopores having an average cross-sectional dimension of from 10 to 500 nanometers ([0067]; abstract; [0008]; [0043]; [0056]; Figs. 1-13). 
However, Krautkramer is silent in regard to the superabsorbent particles exhibiting a Vortex Time of 80 seconds or less.
Quin discloses high stiffness absorbent polymers having improved absorbency rates and methods for making the same, wherein superabsorbent particles are utilized (abstract; [0010]; [0019]); the superabsorbent particles having a size from 300 to 600 micron ([0012]), and exhibiting a Vortex Time of desirably about 10 seconds or less ([0004-0006]; [0012-0017]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the Vortex Time of the superabsorbent particles disclosed by Krautkramer to be less than 80 seconds, similar to that disclosed by Quin, in order to tailor the absorption rate of the absorbent polymer to be able to, relatively quickly, close any fluid vortex created by stirring or turbulent flow, as suggested by Quin in paragraph [0012].
Additionally, Krautkramer discusses performing well-known procedures (taught by WO 00/62826, which is incorporated by reference by Krautkramer; [0058]) for testing free swell gel bed permeability (GBP; [0115]); and notes variables such as porosimetry data regarding pore size, pore volume and pore size distribution go into the GBP determination.   Further, one having ordinary skill in 
However, Krautkramer and Quin fail to explicitly disclose a free swell gel bed permeability of 90 darcys or more.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the free swell gel bed permeability (GBP) of the superabsorbent particles, disclosed by Krautkramer in view of Quin, to be 90 darcys or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. In re Aller, 105 USPQ 233.  Is has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Accordingly, one having ordinary skill in the art would easily optimize the GBP of the superabsorbent particles by repeated routine experimentation and variation of variables such as pore size, pore volume and pore size distribution, as suggested by Krautkramer in paragraph [0058].

7.	With regard to claims 6-8, Krautkramer discloses that varying the size of the particles by varying their average dimensions or the distribution of their dimensions, varies the shape and size of the interstitial pores; and interstitial pores play a significant role in the intake rate and retention of a complex liquid by adsorbent particles ([0056]; [0060]; [0115]).
	Quin discloses that, for the superabsorbent particles, the time required to remove the vortex generated by stirring an amount (50 ml) of a 0.9 wt % NaCl solution at a rate of 600 rpm can be 10 seconds or less, wherein the superabsorbent particles provide an improved absorption rate ([0010]; [0012]; [0015]; [0040]).
	While absorption rate is well-known in the art of absorbent particles as a result effective variable having a direct result on how fast absorption occurs in the absorbent over time, Krautkramer and Quin fail to explicitly disclose that the superabsorbent particles exhibit an Absorption Rate of 500 g/g/ks or more 
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to tailor the absorption rate of the superabsorbent particles disclosed by Krautkramer in view of Quin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. In re Aller, 105 USPQ 233.  Is has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Accordingly, one having ordinary skill in the art would easily optimize the absorption rate through repeated and routine experimentation and variation of variables such as pore size, pore volume and pore size distribution, as suggested by Krautkramer in paragraph [0058].

8.	With regard to claim 9, Krautkramer is silent in regard to the particles exhibiting a Centrifuge Retention Capacity of 20 g/g or more.
	However, Quin discusses Centrifuge Retention Capacity (CRC) in superabsorbent particles ([0011]; [0035-0038]) and specifically cites example CRC of 33.6 g/g ([0041-0042]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the Centrifuge Retention Capacity of the superabsorbent particles disclosed by Krautkramer to be 20 g/g or more, similar to that disclosed by Quin, in order to provide the superabsorbent with a measure of the absorbent capacity of the absorbent polymer after being subjected to centrifugation under controlled conditions, as suggested by Quin in paragraph [0036].

9.	With regard to claim 10, Krautkramer discloses that the porous network further comprises micropores ([0057]; [0067]; [0103]).

With regard to claims 11, 14 and 15, While Krautkramer and Quin disclose pores throughout a majority of the superabsorbent particles, Krautkramer and Quin fail to explicitly disclose that at least 20 vol % of the porous network is formed by the nanopores; that the particles exhibit a total pore area of about 2 square meters per gram or more; and that the particles exhibit a percent porosity of about 5% or more.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to tailor the porosity and pore area of the absorbent particles disclosed by Krautkramer in view of Quin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. In re Aller, 105 USPQ 233.  Is has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Accordingly, one having ordinary skill in the art would be motivated to optimize the porosity and total pore area through repeated and routine experimentation, in order to tailor the absorbent to its suited application - as total porosity and pore area is known to directly result in different absorption rates, permeability rates and flexibility.

11.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krautkramer in view of Quin, as applied to claim 1 above, and further in view of Joy et al. (US PGPUB 2005/0137546).

12.	With regard to claims 12 and 13, Krautkramer and Quin fail to explicitly disclose that the particles are formed from a crosslinked polymer containing repeating units derived from one or more ethylenically unsaturated monomeric compounds having at least one hydrophilic radical; and wherein the monomeric compounds are monoethylenically unsaturated.
	However, Joy discloses a superabsorbent polymer having increased rate of water absorption (abstract), wherein particles are formed from a crosslinked polymer containing repeating units derived 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the superabsorbent particles disclosed by Krautkramer in view of Quin to formed of monoethylenically unsaturated monomeric compounds, similar to that disclosed by Joy, in order to utilize a superabsorbent polymer having an increased rate of water absorption without impairing its swellability, as suggested by Joy in paragraph [0011].

13.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krautkramer in view of Quin, as applied to claim 1 above, and further in view of Sannino et al. (US PGPUB 2014/0296507).

14.	With regard to claims 16 and 20, Krautkramer, as modified by Quin above, discloses the absorbent particles of claim 1 (see rejection to claim 1, above).
However, Krautkramer and Quin silent in regard to a method for forming the superabsorbent particles of claim 1, the method comprising: forming a composition that contains a superabsorbent polymer and a solvent system, such as water; contacting the composition with a non-solvent system to initiate formation of the porous network through phase inversion; removing non-solvent from the composition; and surface crosslinking the superabsorbent particles.
Sannino discloses polumer hydrogels and methods of preparation thereof (abstract), including  a method of preparing superabsorbent polymer hydrogel, comprising: cross-linking an aqueous solution 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of forming the superabsorbent particles disclosed by Krautkramer in view of Quin to include the applying, purifying and drying steps disclosed by Sannino in order to prepare a superabsorbent particle into a polymer hydrogel as suggested by Sannino in paragraph [0020].

15.	With regard to claims 17 and 18, Krautkramer, as modified by Quin above, fail to explicitly disclose that the composition being in single-phase homogenous composition; and wherein contact with the non-solvent system forms a two-phase mixture.
	However, Sannino discloses that the composition being in single-phase homogenous composition; and wherein contact with the non-solvent system forms a two-phase mixture (hydrogel immersed in the polar solvent, and then fully swollen polymer hydrogel is immersed in the cellulose nonsolvent, a process known as phase inversion; [0031-0032]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the composition disclosed by Krautkramer in view of Quin to be in a single phase homogenous composition, similar to that disclosed by Sannino, in order to utilize the known phase inversion process, as suggested by Sannino in paragraphs [0031-0032].

16.	With regard to claim 19, Krautkramer, Quin and Sannino fail to explicitly disclosed the claimed Hildebrand solubility parameters.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hildebrand solubility parameters of Krautkramer in view of Quin in view of Sannino, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. In re Aller, 105 USPQ 233.  Is has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, one having ordinary skill in the art would look to tailor the solubility and swelling parameters of polymers by solvents so that the composition formation is not too overly/under swelled or soluble.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781